Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-18 in the reply filed on 01/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election is considered made without traverse for the reason cited above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “shear conditioning the flocculated thick fine tailings material in a pipeline assembly having a pipe length and diameter sized 
Regarding claim 12, the limitation “to have a pipe length based on Camp Number scaling to achieve water release zone” renders the claim indefinite because claim fails to provide a definite step of how the pipe length is calculated based on Camp Number and fails to provide a relationship between Camp Number and the pipe length.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recite(s) “a pipeline assembly having a pipe length and diameter sized substantially independent of flow rate of the flocculated thick fine tailings material and according to a pre- determined pipeline shearing parameter determined under laminar conditions and comprising 
The claim 12 recites “so as to enable the pipeline assembly to have a pipe length based on Camp Number scaling to achieve the water release zone”. This judicial exception is not integrated into a practical application because the limitation fail to provide specific steps to calculate or determine pipe length. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because flocculating thick fine tailings, shear conditioning and flowing the flocculated tailings in a pipe assembly, and dewatering the flocculated thick fine tailings is a well-known and generic flocculation and dewatering of tailings and do not add a meaningful limitation to the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2701317A1 (hereinafter referred as ‘371), in view of US 2002/0130086 (hereinafter referred as “Miura”).
Regarding claim 1, ‘317 teaches a method of dewatering fine tailings, the method comprising flocculating the fine tailings to produce flocculated fine tailings material (P6/L12-13 – “(i) a dispersion and floc build-up stage comprising in-line addition of flocculent solution comprising an effective amount of flocculation reagent into a flow of the oil sand fine tailings”); shear conditioning the flocculated fine tailings material in a pipeline assembly (P6/L14-15 – “(ii) a gel stage wherein flocculated oil sand fine tailings is transported in-line and subjected to shear conditioning”); the pipeline assembly producing a conditioned flocculated material within a water release zone; and dewatering the flocculated fine tailings material while within the water release zone (P6/L15-21 – “(iii) a floe breakdown and water release stage wherein the flocculated oil sand fine tailings releases water and decreases in yield shear stress, while avoiding an oversheared zone; (iv) depositing the flocculated oil sand fine tailings onto a deposition area to form a deposit and to enable the release water to flow away from the deposit.” And “the stages (i), (ii) and (iii) are performed in a pipeline reactor”).
‘317 discloses that a flocc breakdown and water release stage wherein the flocculated oil sand fine tailings releases water and decreases in yield shear stress (P6/L15-16), and rapid initial mixing at high shear followed by a lower shear regime results in higher net water release from the flocculated material upon deposition compared to slow or fast mixing used alone (P24/L31-33). Therefore, ‘317 indicates lowering shear to achieve higher water release.
‘317 does not disclose use of laminar conditions.
Miura teaches a process for treating sludge to which flocculating agent has been added is stirred by a stirring pump or shear-stirred by a liquid shear-stirrer prior to 
‘317 and Miura are analogous inventions in the art of treating sludge with flocculant and shear conditioning flocculated sludge. It would have been obvious to one of ordinary skill in the art to modify the method of ‘317 with teachings of Miura to determine/calculate shear parameter under laminar conditions to prevent destruction of floccs.
Regarding claim 2, ‘317 further teaches that the flocculating step is performed in-line and comprises dispersing a flocculant into the thick fine tailings to form a flocculating mixture and shearing the flocculating mixture to build up flocs and produce the flocculated thick fine tailings material (P6/L12-13 – “(i) a dispersion and floc build-up stage comprising in-line addition of flocculent solution comprising an effective amount of flocculation reagent into a flow of the oil sand fine tailings”; P6/L25-28 – “The flocculation reagent preferably comprises a polymer that is shear-responsive in stage (i) thereby dispersing throughout the oil sand fine tailings, and enables shear-resilience during stages (ii) and (iii)”).
Regarding claim 3, 
Regarding claim 4, ‘317 further teaches that “for Newtonian fluid systems, research into flocculated systems has developed some tools and relationships to help predict and design processes. For instance, one relationship that has been developed that applies to some flocculated systems is a dimensionless number called the ·camp number". The Camp number relates power input in terms of mass flow and friction to the volume and fluid absolute viscosity. In non-Newtonian systems such as MFT-polymer mixing both pipe friction and the absolute viscosity terms used in the Camp number depend on the specific flow regime. The initial assessment of the pipeline conditioning data implies the energy input may be related to a Camp number or a modified Camp number. The modified Camp number would consider the flocculating agent, the rheology of the flocculated MFT in addition to the flow and friction factors.” (P25/L30-P26/L7). ‘317 establishes that it is known in the art to use Camp Number to control conditioning of the flocculated tailings. Therefore, It would have been obvious to one of ordinary skill in the art to use Camp number.
Regarding claim 5, ‘317 further discloses that “providing a sample flocculation matrix comprising a sample of the oil sand fine tailings and an optimally dosed amount of a sample polymer flocculent; imparting a first shear conditioning to the flocculation matrix for rapidly mixing of the polymer flocculent with the sample of the oil sand fine tailings, followed by imparting a second shear conditioning to the flocculation matrix that is substantially lower than the first shear conditioning; determining the water release response during the first and second shear conditionings” (P6/L28-P7/L2), and “the process also includes a step of measuring the shear yield stress of the flocculated oil sand fine tailings during stages (ii) and (iii); determining a gradual decrease zone 
Regarding claim 6, ‘317 teaches that dewatering is achieved by evaporation to the air (P28/L27-P29/L4). Furthermore, open air sludge drying/dewatering is well known in the art.
Regarding claims 7-8, the limitations of claims 7-8 are taught by ‘317 (P28/L27-P29/L4).
Regarding claim 9, ‘317 discloses use of thickeners (P28/L27-P29/L4). The limitations “thickener unit that produces a thickened underflow and an overflow” is a well-known feature of thickeners.
Regarding claims 10-11, ‘317 also discloses that use of filtration is known in the art (P28/L27-P29/L4).
Regarding claim 15, ‘371 teaches limitations of claim 12 as set forth above. ‘317 discloses that a flocc breakdown and water release stage wherein the flocculated oil sand fine tailings releases water and decreases in yield shear stress (P6/L15-16), and 
‘317 does not disclose use of laminar conditions.
Miura teaches a process for treating sludge to which flocculating agent has been added is stirred by a stirring pump or shear-stirred by a liquid shear-stirrer prior to initiation of flocculation reaction of the flocculating agent to render the flocculating agent in a fine particulate state to thereby disperse, diffuse or distribute the flocculating agent in a fine particulate state throughout the sludge, so that flocks or aggregate structure type flocks or blocks can be efficiently formed (abstract). Miura further discloses that the sludge flowing in the sludge treatment line downstream of the stirring pump is made a laminar flow to prevent destruction of the flocks formed in the sludge treatment line [0016].
‘317 and Miura are analogous inventions in the art of treating sludge with flocculant and shear conditioning flocculated sludge. It would have been obvious to one of ordinary skill in the art to modify the method of ‘317 with teachings of Miura to provide step of providing sufficient mixing comprising subjecting the flocculation tailings material to turbulent flow conditions to build up flocs until reaching laminar flow conditions prior to the shear conditioning to prevent destruction of flocs.
Claims 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘371.
Regarding claim 12, ‘371 teaches method of dewatering fine tailings, comprising: adding a flocculant into the fine tailings to produce a flocculation tailings material (P6/L12-13 – “(i) a dispersion and floc build-up stage comprising in-line addition of flocculent solution comprising an effective amount of flocculation reagent into a flow of the oil sand fine tailings”); shear conditioning the flocculation tailings material in a pipeline assembly to produce a conditioned flocculated material within a water release zone wherein release water separates from the conditioned flocculated material (P6/L14-15 – “(ii) a gel stage wherein flocculated oil sand fine tailings is transported in-line and subjected to shear conditioning”); providing sufficient mixing of the flocculant and the thick fine tailings prior to the shear conditioning (P17/L31-P18-/L4 - Rapid non-Newtonian mixing may be achieved by providing a mixing zone which has turbulence eddies which flow into a forward-flow region and introducing the flocculent solution such that the turbulence eddies mix it into the forward-flow region), so as to enable the pipeline assembly to have a pipe length based on Camp Number scaling to achieve the water release zone; and dewatering the conditioned flocculated material within the water release zone to produce a dewatered tailings material and release water (P6/L15-21 – “(iii) a floe breakdown and water release stage wherein the flocculated oil sand fine tailings releases water and decreases in yield shear stress, while avoiding an oversheared zone; (iv) depositing the flocculated oil sand fine tailings onto a deposition area to form a deposit and to enable the release water to flow away from the deposit.” And “the stages (i), (ii) and (iii) are performed in a pipeline reactor”).
‘371 teaches “The process provides the advantageous ability to predict and optimize the performance of a given flocculent reagent and solution for dewatering MFT. 
Regarding claim 13, the limitations of claim 13 is taught by ‘317 at P17/L31-P18-/L4.
Regarding claim 14, the limitations of claim 14 is taught by ‘317 at P26/L9-24.
Regarding claim 16, ‘317 further teaches that “for Newtonian fluid systems, research into flocculated systems has developed some tools and relationships to help predict and design processes. For instance, one relationship that has been developed that applies to some flocculated systems is a dimensionless number called the ·camp number". The Camp number relates power input in terms of mass flow and friction to the volume and fluid absolute viscosity. In non-Newtonian systems such as MFT-polymer mixing both pipe friction and the absolute viscosity terms used in the Camp number depend on the specific flow regime. The initial assessment of the pipeline conditioning 
Regarding claim 17, ‘317 discloses use of lab tests to determine process parameters (P24/L22-29, P25/L1-11). Therefore, use of laboratory scale mixer would have been an obvious matter of choice to one of ordinary skill in the art.
Regarding claim 18, the limitations of claim 18 is taught by ‘317 at P6/L20-22, P27/L27-30, and claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777